Exhibit 10.1

MANAGEMENT AGREEMENT
This AGREEMENT made as of the 1st day of December, 2018 by and among CERES
MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”), CERES
TACTICAL COMMODITY L.P., a New York limited partnership (the “Partnership”) and
AQUANTUM GmbH, a German limited liability company (“Aquantum” or the “Advisor”).
W I T N E S S E T H :
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving capital appreciation; and
WHEREAS, such trading is to be conducted directly or through investment in a
master fund of which CMF would be the trading manager and Aquantum would be the
advisor; and
WHEREAS, the Fifth Amended and Restated Limited Partnership Agreement dated as
of October 31, 2016, as amended (the “Partnership Agreement”) permits CMF to
delegate to one or more commodity trading advisors CMF’s authority to make
trading decisions for the Partnership, which advisors may or may not have any
prior experience managing client funds; and
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
NOW, THEREFORE, the parties agree as follows:
1.          DUTIES OF THE ADVISOR.  (a) For the period and on the terms and
conditions of this Agreement, the Advisor shall have sole authority and
responsibility, as one of the Partnership’s agents and attorneys-in-fact, for
directing the investment and reinvestment of the assets and funds of the
Partnership allocated to it from time to time by CMF in commodity interests,
including commodity futures and options on futures.  The Advisor may also engage
in swap and other derivative transactions on behalf of the Partnership with the
prior written approval of CMF.  All such trading on behalf of the Partnership
shall be (i) in accordance with the trading strategies and trading policies set
forth in Appendix B, and (ii) pursuant to the trading strategy selected by CMF
to be utilized by the Advisor in managing the Partnership’s assets.  CMF has
initially selected the Advisor’s Aquantum Commodity Spread (ACS) Program (the



--------------------------------------------------------------------------------

“Program”), as described in Appendix A attached hereto, to manage the
Partnership’s assets allocated to it.  Any open positions or other investments
at the time of receipt of such notice of a change in trading policy shall not be
deemed to violate the changed policy and shall be closed or sold in the ordinary
course of trading.  The Advisor may not deviate from the trading policies set
forth in the Memorandum without the prior written consent of the Partnership
given by CMF.  The Advisor makes no representation or warranty that the trading
to be directed by it for the Partnership will be profitable or will not incur
losses.
(b)          CMF acknowledges receipt of the description of the Advisor’s
Program, attached hereto as Appendix A.  All trades made by the Advisor for the
account of the Partnership, whether directly or indirectly through a master
fund, shall be made through such commodity broker or brokers as CMF shall
direct, and the Advisor shall have no authority or responsibility for selecting
or supervising any such broker in connection with the execution, clearance or
confirmation of transactions for the Partnership or for the negotiation of
brokerage rates charged therefor.  However, the Advisor, with the prior written
permission (by original, fax copy or email copy) of CMF, may direct any and all
trades in commodity futures and options to a futures commission merchant or
independent floor broker it chooses for execution with instructions to give-up
the trades to the broker designated by CMF, provided that the futures commission
merchant or independent floor broker and any give-up or floor brokerage fees are
approved in advance by CMF.  The Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may enter into swaps and other
derivative transactions with any swap dealer it chooses for execution with
instructions to give-up the trades to the broker designated by CMF, provided
that the swap dealer and any give-up or other fees are approved in advance by
CMF.  All give-up or similar fees relating to the foregoing shall be paid by the
Partnership after all parties have executed the relevant give-up agreements (via
EGUS or by original, fax copy or email copy).
(c)          The initial allocation of the Partnership’s assets to the Advisor
shall be made to the Program, as described in Appendix A. In the event the
Advisor wishes to use a trading system or methodology other than or in addition
to the Program in connection with its trading for the Partnership, either in
whole or in part, it may not do so unless the Advisor gives CMF prior written
notice of its intention to utilize such different trading system or methodology
and CMF consents thereto in writing.  In addition, the Advisor will provide five
days’ prior written notice to CMF of any change in the trading system or
methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would require a change in the description of
the trading strategy or methods described in Appendix A to be materially
accurate.  Further, the Advisor will provide the Partnership with a current list
of all commodity interests to be traded for the Partnership’s account, which is
attached as Appendix C to this Agreement, and the Advisor will not trade any
additional commodity interests for such account without providing notice thereof
to CMF and receiving CMF’s written approval.  The Advisor also agrees to provide
CMF, on a monthly basis, with a written report of the assets under the Advisor’s
management together with all other matters deemed by the Advisor to be material
changes to its business not previously reported to CMF.  The Advisor further
agrees that it will convert foreign currency balances (not required to margin


- 2 -

--------------------------------------------------------------------------------

positions denominated in a foreign currency) to U.S. dollars no less frequently
than monthly.  U.S. dollar equivalents in individual foreign currencies of more
than $100,000 will be converted to U.S. dollars within one business day after
such funds are no longer needed to margin foreign positions.
(d)          The Advisor agrees to make all material disclosures to the
Partnership regarding itself and its principals as defined in Part 4 of the
CFTC’s regulations (“principals”), its manager(s), employees and member(s),
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or order. 
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by federal or state law
or NFA rule or order.  The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and that they will keep all such advice confidential.
(e)          The Advisor understands and agrees that CMF may designate other
trading advisors for the Partnership and apportion or reapportion to such other
trading advisors the management of an amount of Net Assets of the Partnership
(as defined in Section 3(b) hereof) as it shall determine in its absolute
discretion.  The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.
(f)          CMF may, from time to time, in its absolute discretion, select
additional trading advisors and reapportion funds among the trading advisors for
the Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month.  The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor.  CMF will use its best efforts to give two days’ prior notice to
the Advisor of any reallocations or liquidations.
(g)          The Advisor shall assume financial responsibility for any errors
committed or caused by the Advisor in transmitting orders for the purchase or
sale of commodity interests for the Trading Company’s account including payment
to the brokers of the floor brokerage commissions, exchange, NFA fees, and other
transaction charges and give-up charges incurred by the brokers on such trades. 
The Advisor shall have an affirmative obligation to promptly notify CMF in
accordance with the provisions of Section 8(a)(iii) of any errors (as described
above) and any failures, errors or omissions by any broker (“Broker Errors”)
used by the Advisor on behalf of the account that, either individually or
collectively, have an adverse effect on the account.  In the event of a Broker
Error, the Advisor agrees to use best efforts to pursue an appropriate financial
remedy on CMF’s and the Partnership’s behalf with the relevant broker.
- 3 -

--------------------------------------------------------------------------------

2.          INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor
shall be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way and shall not be deemed an agent, promoter or sponsor of
the Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
3.          COMPENSATION.  (a) In consideration of and as compensation for all
of the services to be rendered by the Advisor to the Partnership under this
Agreement, the Partnership shall pay the Advisor (i) an incentive fee
(“Incentive Fee”) payable semi-annually equal to 20% of New Trading Profits (as
such term is defined below) earned by the Advisor for the Partnership and (ii) a
monthly fee for professional management services (“Management Fee”) equal to
1/12 of 1.25% (1.25% per year) of the month-end Net Assets of the Partnership
allocated to the Advisor (computed monthly by multiplying the Net Assets of the
Partnership allocated to the Advisor as of the last business day of each month
by 1.25% and dividing the result thereof by 12).
(b)          “Net Assets of the Partnership” shall have the meaning set forth in
Section 7(d)(2) of the Partnership Agreement and without regard to further
amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions, management fees, administrative fees, ongoing
selling agent fees or Incentive Fees payable as of the date of such
determination.
(c)          “New Trading Profits” shall mean the excess, if any, of Net Assets
of the Partnership managed by the Advisor at the end of the fiscal period over
Net Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or capital distributions, if any, made during the fiscal period decreased by
interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts.  Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership.  Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership.  Ongoing
expenses include offering and organizational expenses of the Partnership.  No
Incentive Fee shall be paid to the Advisor until the end of the first full
calendar semi-annual period of the Advisor’s trading for the Partnership, which
fee shall be based on New Trading Profits (if any) earned from the commencement
of trading by the Advisor on behalf of the Partnership through the end of the
first full calendar semi-annual period of such trading (which for the avoidance
of doubt, shall be June 30, 2019).  Interest income earned, if any, shall not be
taken into account in computing New Trading Profits earned by the Advisor.  If
Net Assets of the Partnership allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there shall be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
Incentive Fee.
- 4 -

--------------------------------------------------------------------------------

(d)          Semi-annual Incentive Fees and monthly Management Fees shall be
paid within twenty (20) business days following the end of the period for which
such fee is payable.  In the event of the termination of this Agreement as of
any date which shall not be the end of a calendar semi-annual period or a
calendar month, as the case may be, the semi-annual Incentive Fee shall be
computed as if the effective date of termination were the last day of the then
current semi-annual period and the monthly Management Fee shall be prorated to
the effective date of termination.  If, during any month, the Partnership does
not conduct business operations or the Advisor is unable to provide the services
contemplated herein for more than two successive business days, the monthly
Management Fee shall be prorated by the ratio which the number of business days
during which CMF conducted the Partnership’s business operations or utilized the
Advisor’s services bears in the month to the total number of business days in
such month.
(e)          The provisions of this Section 3 shall survive the termination of
this Agreement.
4.          RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by
the Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and
on behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, manager(s), employees and member(s) may
render advisory, consulting and management services to other clients and
accounts. The Advisor and its officers, manager(s), employees and member(s)
shall be free to trade for their own accounts and to advise other investors and
manage other commodity accounts during the term of this Agreement and to use the
same information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies for the Partnership and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.
(b)          If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC‑ or exchange‑imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
in writing if the Partnership’s positions are included in an aggregate amount
which exceeds the applicable speculative position limit.  The Advisor agrees
that, if its trading recommendations are altered because of the application of
any speculative position limits, it will not modify the trading instructions
with respect to the Partnership’s account in such manner as to affect the
Partnership substantially disproportionately as compared with the Advisor’s
other accounts.  The Advisor further represents, warrants and agrees that under
no circumstances will it knowingly or deliberately use trading programs,
strategies or methods for the Partnership that are inferior to strategies or
methods employed for any other client or account and that it will not knowingly
or deliberately favor any client or account managed by it over any other client
or account in any manner, it being acknowledged, however, that different trading
programs, strategies or methods may be utilized for differing sizes of accounts,
accounts with different trading policies or risk parameters, accounts
experiencing differing inflows or outflows of equity, accounts that commence
trading at different times, accounts that have different portfolios or different
fiscal years, accounts utilizing different
- 5 -

--------------------------------------------------------------------------------

executing brokers and accounts with other differences, and that such differences
may cause divergent trading results.
(c)          It is acknowledged that the Advisor and/or its officers,
manager(s), employees and member(s) presently act, and it is agreed that they
may continue to act, as advisor for other accounts managed by them, and may
continue to receive compensation with respect to services for such accounts in
amounts which may be more or less than the amounts received from the
Partnership.
(d)          The Advisor agrees that it shall make such information available to
CMF respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.
5.          TERM.  (a) This Agreement shall continue in effect until December
31st, 2019 (the “Initial Termination Date”).  If this Agreement is not
terminated on the Initial Termination Date, as provided for herein, then, this
Agreement shall automatically renew for an additional one-year period and shall
continue to renew for additional one-year periods until this Agreement is
otherwise terminated, as provided for herein. At any time during the term of
this Agreement, CMF may terminate this Agreement upon 5 days’ notice to the
Advisor.  At any time during the term of this Agreement, CMF may elect to
immediately terminate this Agreement if (i) the Net Asset Value per Unit of the
Partnership shall decline as of the close of business on any day to $400 or
less; (ii) the Net Assets of the Partnership allocated to the Advisor, either
directly or indirectly through a master fund (adjusted for redemptions,
distributions, withdrawals or reallocations, if any) decline by 30% or more as
of the end of a trading day from such Net Assets of the Partnership’s previous
highest value; (iii) limited partners owning at least 50% of the outstanding
units of the Partnership (excluding interests owned by CMF, an affiliate of CMF
other than the Partnership, or any of their employees) shall vote to require CMF
to terminate this Agreement; (iv) the Advisor fails to comply with the terms of
this Agreement; (v) CMF, in good faith, reasonably determines that the
performance of the Advisor has been such that CMF’s fiduciary duties to the
Partnership require CMF to terminate this Agreement; (vi) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership; (vii) the Advisor fails to conform to
the trading policies set forth in the Partnership Agreement or the Memorandum,
as they may be changed from time to time; (viii) the Advisor merges,
consolidates with another entity, sells a substantial portion of its assets, or
becomes bankrupt or insolvent, (ix) Thomas P. Morrow dies, becomes
incapacitated, leaves the employ of the Advisor, ceases to control the Advisor
or is otherwise not managing the trading programs or systems of the Advisor, (x)
the Advisor’s registration as a commodity trading advisor with the CFTC or its
membership in NFA or any other regulatory authority, is terminated or suspended;
or (xi) CMF reasonably believes that the Advisor has contributed or may
contribute to any material operational, business or reputational risk to CMF or
CMF’s affiliates.  This Agreement will immediately terminate upon dissolution of
the Partnership or upon cessation of trading by the Partnership prior to
dissolution.
- 6 -

--------------------------------------------------------------------------------

(b)          The Advisor may terminate this Agreement by giving not less than 30
days’ written notice to CMF (i) in the event that the trading policies of the
Partnership as set forth in the Memorandum are changed in such manner that the
Advisor reasonably believes will adversely affect the performance of its trading
strategies; (ii) at any time after the Initial Termination Date; or (iii) in the
event that CMF or the Partnership fails to comply with the terms of this
Agreement.  The Advisor may immediately terminate this Agreement if CMF’s
registration as a commodity pool operator or its membership in NFA is terminated
or suspended.
(c)          Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
6.          INDEMNIFICATION.  (a)(i) In any threatened, pending or completed
action, suit, or proceeding to which the Advisor was or is a party or is
threatened to be made a party arising out of or in connection with this
Agreement or the management of the Partnership’s assets by the Advisor or the
offering and sale of units in the Partnership, CMF shall, subject to subsection
(a)(iii) of this Section 6, indemnify and hold harmless the Advisor against any
loss, liability, damage, fine, penalty, obligation, cost, expense (including,
without limitation, attorneys’ and accountants’ fees, collection fees, court
costs and other legal expenses), judgments and awards and amounts paid in
settlement actually and reasonably incurred by it in connection with such
action, suit, or proceeding if the Advisor acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence, bad
faith, recklessness, intentional misconduct, or a breach of its fiduciary
obligations to the Partnership as a commodity trading advisor, unless and only
to the extent that the court or administrative forum in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all circumstances of the case, the Advisor is fairly
and reasonably entitled to indemnity for such expenses which such court or
administrative forum shall deem proper; and further provided that no
indemnification shall be available from the Partnership if such indemnification
is prohibited by Section 16 of the Partnership Agreement.  The termination of
any action, suit or proceeding by judgment, order or settlement shall not, of
itself, create a presumption that the Advisor did not act in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership.
(ii)          Without limiting subsection (i) above, to the extent that the
Advisor has been successful on the merits or otherwise in defense of any action,
suit or proceeding referred to in subsection (i) above, or in defense of any
claim, issue or matter therein, CMF shall indemnify the Advisor against the
expenses (including, without limitation, attorneys’ and accountants’ fees)
actually and reasonably incurred by it in connection therewith.
(iii)          Any indemnification under subsection (i) above, unless ordered by
a court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subsection
(i) above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection
- 7 -

--------------------------------------------------------------------------------

unless the Advisor notifies CMF in writing, received by CMF within five days of
CMF’s telecopying to the Advisor of the notice of CMF’s selection, that the
Advisor does not approve the selection.
(iv)          In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, fine, penalty, obligation, cost or
expense (including, without limitation, attorneys’ and accountants’ fees, court
costs and other legal expenses) incurred in connection therewith.
(v)          As used in this Section 6(a), the term “Advisor” shall include the
Advisor, its affiliates, principals, officers, manager(s), employees and
member(s) and the term “CMF” shall include the Partnership.
(b)          (i) The Advisor agrees to indemnify, defend and hold harmless CMF,
the Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement, or (B) as a result of any act or omission
of the Advisor relating to the Partnership if (i) there has been a final
judicial or regulatory determination or a written opinion of an arbitrator
pursuant to Section 14 hereof, to the effect that such acts or omissions
violated the terms of this Agreement in any material respect or involved
negligence, bad faith, recklessness or intentional misconduct on the part of the
Advisor (except as otherwise provided in Section 1(g)), or (ii) there has been a
settlement of any action or proceeding with the Advisor’s prior written consent.
(ii)          In the event CMF, the Partnership or any of their affiliates is
made a party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, manager(s), employees and
member(s) unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses) judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.
(c)          In the event that a person entitled to indemnification under this
Section 6 is made a party to an action, suit or proceeding alleging both matters
for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
(d)          None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into
- 8 -

--------------------------------------------------------------------------------

by the party claiming indemnification without the prior written consent, which
shall not be unreasonably withheld or delayed, of the party obligated to
indemnify such party.
(e)          The provisions of this Section 6 shall survive the termination of
this Agreement.
7.          REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
(a)          The Advisor represents and warrants that:
(i)          All information with respect to the Advisor and its principals and
the trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A, is
complete and accurate in all material respects and such information does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make such statements and information therein not
misleading.  All references to the Advisor and its principals, if any, in the
Memorandum or a supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Memorandum in connection with
the offering of Partnership units, be accurate in all material respects, except
that with respect to pro forma or hypothetical performance information in such
Memorandum, if any, this representation and warranty extends only to any
underlying data made available by the Advisor for the preparation thereof and
not to any hypothetical or pro forma adjustments.
(ii)          The information with respect to the Advisor set forth in the
actual performance tables in the Memorandum, if any, is based on all of the
customer accounts managed on a discretionary basis by the Advisor’s principals
and/or the Advisor during the period covered by such tables and required to be
disclosed therein, and such tables have been prepared by the Advisor or its
agents in accordance with applicable CFTC and NFA rules and guidance, including,
but not limited to, CFTC Rule 4.25.  The annual financial statements of Aquantum
Commodity Spread FCP-SIF for the period October 1, 2016 through September 30,
2017 have been examined by an independent certified public accountant and a copy
of the report thereon has been provided to CMF.
(iii)          The Advisor will be acting as a commodity trading advisor with
respect to the Partnership and not as a securities investment adviser and is
duly registered with the CFTC as a commodity trading advisor, is a member of
NFA, and is in compliance with any such other registration and licensing
requirements as shall be necessary to enable it to perform its obligations
hereunder.  The Advisor agrees to maintain and renew such registrations and
licenses during the term of this Agreement including, without limitation,
registration as a commodity trading advisor with the CFTC and membership in NFA.
(iv)          The Advisor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has full
limited liability company power and authority to enter into this Agreement and
to provide the services required of it hereunder.
- 9 -

--------------------------------------------------------------------------------

(v)          The Advisor will not, by acting as a commodity trading advisor to
the Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
(vi)          This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
(vii)          At any time during the term of this Agreement that an offering
memorandum or a prospectus relating to the Partnership units is required to be
delivered in connection with the offer and sale thereof, the Advisor agrees upon
the request of CMF to promptly provide the Partnership with such information as
shall be necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.
(b)          CMF represents and warrants for itself and the Partnership that:
(i)          CMF is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has full
limited liability company power and authority to perform its obligations under
this Agreement.
(ii)          CMF and the Partnership have the capacity and authority to enter
into this Agreement on behalf of the Partnership.
(iii)          This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
(iv)          CMF will not, by acting as the general partner to the Partnership
and the Partnership will not, breach or cause to be breached any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound which would materially limit or affect the performance of its
duties under this Agreement.
(v)          CMF is registered as a commodity pool operator and is a member of
NFA, and it will maintain and renew such registration and membership during the
term of this Agreement.
(vi)          The Partnership is a limited partnership duly organized and
validly existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
(vii)          The Partnership is a qualified eligible person as defined in CFTC
Rule 4.7.
8.          COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.


(a)
The Advisor agrees as follows:

- 10 -

--------------------------------------------------------------------------------

(i)          In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable laws, including rules and regulations of
the CFTC, NFA, swap execution facility and/or the commodity exchange on which
any particular transaction is executed.
(ii)          The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, manager(s), employees and member(s), agents or
representatives, regardless of whether such investigation, suit, action or
proceeding also involves CMF.  The Advisor will provide CMF with copies of any
correspondence (including, but not limited to, any notice or correspondence
regarding the violation, or potential violation, of position limits) from or to
the CFTC, NFA or any commodity exchange in connection with an investigation or
audit of the Advisor’s business activities. This paragraph shall not require the
Advisor to provide all correspondence with the NFA during the course of a
routine compliance examination. The Advisor will provide NFA’s customary report
of findings at the conclusion of a routine compliance examination.
(iii)          In the placement of orders for the Partnership’s account and for
the accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review and reconcile
the Partnership’s positions, prices and equity in the account managed by the
Advisor daily and, within two business days, to notify, in writing, the broker
and CMF and the Partnership’s brokers of (A) any error committed by the Advisor
or its principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
(iv)          The Advisor will maintain a net worth of not less than $250,000
during the term of this Agreement.
(v)          CMF shall have the right, from the date of this Agreement until
December 31, 2019, to allocate up to $75 million in assets to the Advisor’s
Program on behalf of any collective investment vehicle or account operated or
managed by CMF and the Advisor represents that such allocations will not exceed
the capacity limits of the Program.
(vi)          The Advisor will use its best efforts to close out all futures
positions prior to any applicable delivery period, and will use its best efforts
to avoid causing the Partnership to take delivery of any commodity.
(vii)          The Advisor will update any information previously provided to
CMF under the Agreement, including, without limitation, information referenced
in Section 7(a)(i) hereof
(viii)          The Advisor shall promptly notify CMF when the Advisor’s open
positions maintained by the Advisor exceed the Advisor’s applicable speculative
position limits.
- 11 -

--------------------------------------------------------------------------------

(b)          CMF agrees for itself and the Partnership that:
(i)          CMF and the Partnership will comply with all applicable laws,
including rules and regulations of the CFTC, NFA, swap execution facility and/or
the commodity exchange on which any particular transaction is executed.
(ii)          CMF will promptly notify the Advisor of the commencement of any
material suit, action or proceeding involving it or the Partnership, whether or
not such suit, action or proceeding also involves the Advisor.
(iii)          CMF or the selling agents for the Partnership have policies,
procedures, and internal controls in place that are reasonably designed to
comply with applicable anti-money laundering laws, rules and regulations,
including applicable provisions of the USA PATRIOT Act.  CMF or the selling
agents for the Partnership have Customer Identification Programs (“CIP”), which
require the performance of CIP due diligence in accordance with applicable USA
PATRIOT Act requirements and regulatory guidance.  CMF or the selling agents for
the Partnership also have policies, procedures, and internal controls in place
that are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control. CMF or the selling agents for the Partnership has policies and
procedures in place reasonably designed to comply with Section 312 of the USA
PATRIOT Act, including processes reasonably designed to identify clients that
may be senior foreign political figures1, in accordance with applicable
requirements and regulatory guidance, and to conduct enhanced scrutiny on such
clients where required under applicable law.  In addition, CMF or the selling
agents for the Partnership has policies and procedures in place reasonably
designed to prohibit accounts for foreign shell banks2 in compliance with
Sections 313 & 319 of the USA PATRIOT Act.
9.          COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.
10.        ASSIGNMENT.  This Agreement may not be assigned by any party without
the express written consent of the other parties.

--------------------------------------------------------------------------------

1 A "senior foreign political figure" is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U.S. government-owned commercial enterprise.  In
addition, a "senior foreign political figure" includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure.  For purposes of this definition, a "senior official" or
"senior executive" means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An "immediate family
member" of a senior foreign political figure means spouses, parents, siblings,
children and a spouse's parents and siblings. A "close associate" of a senior
foreign political figure means a person who is widely and publicly known (or is
actually known) to be a close associate of a senior foreign political figure.
2 The term shell bank means a bank that does not maintain a physical presence in
any country and is not subject to inspection by a banking authority.  In
addition, a shell bank generally does not employ individuals or maintain
operating records.
- 12 -

--------------------------------------------------------------------------------

11.          AMENDMENT.  This Agreement may not be amended except by the written
consent of the parties.
12.          NOTICES.  All notices, demands or requests required to be made or
delivered under this Agreement shall be effective upon actual receipt and shall
be made either by electronic (email) copy or in writing and delivered personally
or by registered or certified mail, return receipt requested, postage prepaid,
or by expedited courier to the addresses below or to such other addresses as may
be designated by the party entitled to receive the same by notice similarly
given:
If to CMF or to the Partnership:
Ceres Managed Futures LLC
522 Fifth Avenue,
New York, New York  10036
Attention:  Patrick Egan
Email:  patrick.egan@morganstanley.com
If to the Advisor:
Aquantum GmbH
Josephspitalstrasse 15
80331 Munich, Germany
Attention: Christian Schneider
Email:  christian.schneider@aquantumgroup.com
with a copy to:
William J. Bolotin
Funkhouser Vegosen Liebman & Dunn LTD.
55 West Monroe Street
Chicago, Illinois 60603


Email:  wbolotin@fvldlaw.com
13.          GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
14.          ARBITRATION.  The parties agree that any dispute or controversy
arising out of or relating to this Agreement or the interpretation thereof,
shall be settled by arbitration in accordance with the rules, then in effect, of
NFA or, if NFA shall refuse jurisdiction, then in accordance with the rules,
then in effect, of the American Arbitration Association; provided, however, that
the power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award, and
further provided, that any such arbitration shall occur within the Borough of
Manhattan in New
- 13 -

--------------------------------------------------------------------------------

York City.  Judgment upon any award made by the arbitrator may be entered in any
court of competent jurisdiction.
15.          NO THIRD PARTY BENEFICIARIES.  There are no third  party
beneficiaries to this Agreement, except that certain persons not party to this
Agreement may have rights under Section 6 hereof.
16.          COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.






THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
- 14 -

--------------------------------------------------------------------------------


PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. 
THE COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.
YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 
CERES MANAGED FUTURES LLC
         
By
/s/ Patrick T. Egan    
Patrick T. Egan
   
President and Director
                   
CERES TACTICAL COMMODITY L.P.
         
By:
Ceres Managed Futures LLC
   
(General Partner)
             
By
/s/ Patrick T. Egan    
Patrick T. Egan
   
President and Director
           



- 15 -

--------------------------------------------------------------------------------

 
AQUANTUM GmbH
         
By
/s/ Thomas Morrow    
 
Thomas Morrow
   
Partner
             
By
/s/ Christian Schneider    
Christian Schneider
   
Partner


- 16 -

--------------------------------------------------------------------------------

APPENDIX A
Description of Program
The ACS Program is a systematic commodity market-neutral trading program. It is
statistical arbitrage in nature, by calculating and identifying statistical
mispricing in the forward curve of numerous commodity futures markets. It seeks
to benefit from price dislocations in the forward structure of a universe of
approximately 30 different commodity futures markets across the energy, soft
commodity, grains, livestock, and metals asset classes. Trading signals are
primarily a function of supply and demand dislocations driven by seasonality and
weather conditions, implied storage or feed costs, trends in consumption,
idiosyncratic events and increasing/realizing convenience yields. ACS seeks to
extract seasonal patterns via market neutral intra-market spreads which are
placed according to a 100% systematic methodology.

- 17 -

--------------------------------------------------------------------------------

APPENDIX B
Trading Policies of Ceres Tactical Commodity L.P.
1.
The Partnership will invest its assets only in commodity interests that an
advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions.  Sufficient volume, in this context, refers to a level of
liquidity that an advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2.
The Adviser will not initiate additional positions in any commodity interest if
these positions would result in aggregate positions requiring margin of more
than 66 2/3% of the Partnership’s net assets allocated to that advisor.  To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts, (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3.
The Partnership may occasionally accept delivery of a commodity.  Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.

4.
The Partnership will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5.
The Partnership will not utilize borrowings except short‑term borrowings if the
Partnership takes delivery of any cash commodities.

6.
The Advisor may from time to time employ trading strategies such as spreads or
straddles on behalf of the Partnership.  The term “spread” or “straddle”
describes a commodity futures trading strategy involving the simultaneous buying
and selling of futures contracts on the same commodity but involving different
delivery dates or markets and in which the trader expects to earn a profit from
a widening or narrowing of the difference between the prices of the two
contracts.


7.
The Partnership will not permit the churning of its commodity trading accounts. 
The term “churning” refers to the practice of entering and exiting trades with a
frequency unwarranted by legitimate efforts to profit from the trades, driven by
the desire to generate commission income.





- 18 -

--------------------------------------------------------------------------------

APPENDIX C
List of Commodity Interests


NYM WTI CRUDE OIL
NYM HEATING OIL
NYM RBOB GASOLINE
NYM NATURAL GAS
ICE BRENT CRUDE OIL
ICE GAS OIL
CME COMEX COPPER
CBT CORN
CBT CHICAGO WHEAT
KBT KANSAS WHEAT
CBT SOYBEANS,
CBT SOYBEAN OIL
CBT SOYBEAN MEAL
NYC COCOA
NYC COFFEE
NYC SUGAR
NYB COTTON
CME FEEDER CATTLE
CME LIVE CATTLE
CME LEAN HOGS


- 19 -